Citation Nr: 0106376	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury with mild degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1973 to 
March 1975, and from March 1984 to April 1986.

This matter arises from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDING OF FACT

The veteran's left shoulder disability is productive of 
limitation of motion of the left arm to midway between the 
side and the shoulder level due to pain, without evidence of 
malunion, nonunion, or dislocation of the clavicle.     


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left shoulder injury with mild 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5201, 5203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The veteran was granted service connection for residuals of a 
left shoulder injury during service.  He was assigned a 10 
percent rating effective 1986, which was increased to 20 
percent subsequent to an RO hearing in August 2000.  The 20 
percent rating was assigned effective from the date of the 
veteran's request for an increase.  However, as the veteran 
has expressed his desire for a rating in excess of 20 
percent, the issue remains in controversy and the Board will 
proceed with appellate review.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).   

During a January 1996 VA medical examination, it was reported 
that the veteran was right-hand dominant.

VA outpatient records reveal that the veteran presented for 
evaluation of left shoulder pain in September 1998 reporting 
decrease in movement of his left shoulder.  He was seen again 
in January 1999 and reported an improvement in his symptoms 
after an injection in October 1998.  He was referred for X-
rays and was afforded a VA examination in February 1999.  

During the February 1999 VA examination, the veteran reported 
mild, increasing pain along his shoulder region but no 
decrease in function.  Physical examination revealed no 
tenderness to palpation along the acromio-clavicular (AC) 
joint with mild tenderness along the supraspinatus and sub-
scapularis tendons.  There was excellent range of motion of 
the left shoulder joint with forward flexion to 165 degrees, 
abduction to approximately 150 degrees, and external rotation 
to approximately 50 degrees.  The veteran was able to 
internally rotate his left shoulder to approximately T-10 of 
the thoracic vertebrae.  There was no tenderness with range 
of motion and the AC compression test was negative.  The 
physical examination also revealed excellent strength of the 
supraspinatus sub-scapularis minor muscle with normal deltoid 
function.  There was normal sensory distribution in the 
entire upper extremity.  There was evidence of a well-healed 
scar that was non-tender to palpation.  X-rays of the left 
shoulder showed an AC spur inflammation along the superior 
margin of the clavicle with some other mild degenerative 
changes.  The diagnosis was status post Grade III AC 
separation with some mild rotator cuff tendonitis and mild 
degenerative changes along the AC joint.  The examiner found 
no evidence of functional inability or functional disability, 
but there was some mild continued pain and soreness that 
waxed and waned.  

VA outpatient records from August 1999 reflected the 
veteran's complaints of increased left shoulder pain, mostly 
with overhead activity.  Physical evaluation showed forward 
flexion of his left shoulder to 165 degrees, abduction to 160 
degrees, internal rotation to 90 degrees and external 
rotation to 85 degrees.  There was tenderness to palpation 
over the AC joint with mild impingement.  An August 1999 X-
ray report noted increased osteophyte formation at the 
inferior aspect of the left AC joint when compared to an 
October 1998 study.  The diagnosis was degenerative joint 
disease of the AC joint with mild impingement.  

The veteran appeared for an RO hearing in August 2000.  He 
testified that his left shoulder was loose, and had been 
since the injury in 1982.  He stated that if was painful and 
tender to pressure and that he had tingling in his fingers 
and arms with occasional numbness.  He reported that the pain 
increased with increased motion and use of his left shoulder, 
and he rarely reached above the shoulder level because of the 
pain.  He testified that pain would set when his raised his 
left arm about 85 degrees, at "slightly less than a true 
right angle."  He stated that if he went up to 90 degrees, 
his shoulder would "catch and stick," and he would have to 
put his hand on his shoulder to let his arm down.  He 
testified that he could use his left arm down by his side 
"at less than probably 30 degrees," but he did not 
consciously use it because of the pain.  He stated that his 
left shoulder pain had become much worse over the past 18 
years since the surgery, and that he had been recommended for 
further surgery to replace the loop that had been placed 
previously.  

As noted previously, the veteran's left shoulder disability 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5201, which refers to 
traumatic arthritis and limitation of motion of the arm.  
According to Diagnostic Code 5201, a 20 percent rating is 
assigned for the non-dominant arm when motion is limited to 
shoulder level or to midway between the side and shoulder 
level.  A maximum 30 percent rating is assigned when motion 
of the arm is limited to 20 degrees from the side.   

The veteran's left arm disability was originally evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which refers 
to impairment of the clavicle.  Under this Code, a 10 percent 
rating is assigned for malunion of the clavicle, or nonunion 
without loose movement, while a 20 percent rating is assigned 
for malunion with loose movement.  A 20 percent rating is 
also assigned for dislocation of the clavicle.  The RO 
changed the diagnostic code when the evidence revealed 
traumatic arthritis involving the left AC joint.  The veteran 
and his representative request that the evaluation of 20 
percent under Diagnostic Code 5201 remain intact and that a 
10 percent rating under Diagnostic Code 5203 be added for 
instability.  

After reviewing the medical evidence of record, in concert 
with the veteran's testimony, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the residuals of the veteran's left 
shoulder injury.  The veteran was appropriately assigned a 20 
percent rating under Diagnostic Code 5010-5201 based upon the 
X-ray evidence of degenerative joint disease.  The medical 
evidence from VA outpatient reports of 1999, and the VA 
examination report of February 1999 show range of motion to 
well-above shoulder level.  Moreover, the veteran's testimony 
revealed that he could lift his left arm to just below 
shoulder level, notwithstanding his statement that he could 
use his left arm at his side at less than 30 degrees.  The 
veteran testified repeatedly to his left shoulder pain, and 
the worsening of his condition.  However, the medical 
evidence of record does not reveal pain to palpation or with 
motion until August 1999.  The VA examination of February 
1999 showed excellent range of motion without functional 
impairment.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5010-5201 is not warranted.  

The Board has also considered the veteran's claim of 
increased disability under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has found that his complaints of 
pain are not accompanied by objective evidence of additional 
functional loss due to pain to support an increased rating.  
Indeed, the veteran's reports of pain were contemplated and, 
in fact, represent the basis for the currently assigned 20 
percent rating due to limited motion, thus a rating in excess 
of 20 percent under these criteria is not warranted.  See 
Deluca v. Brown 8 Vet. App. 202 (1995).  

With respect to the veteran's claim for a separate rating 
under Diagnostic Code 5203, the Board notes that, while a 
veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations, such is not the case here.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The veteran reports that 
he has looseness of his AC joint, and that his VA physician's 
have recommended repair of the previous surgery, but there is 
no medical evidence to support that assertion.  The February 
1999 VA examination report indicated that there was excellent 
strength of the supraspinatus sub-scapularis minor muscle and 
normal sensory distribution in the entire upper extremity.  
There was no X-ray evidence of malunion or nonunion of the 
clavicle, and no reported looseness of the AC joint.  The X-
rays revealed only degenerative changes.  In addition, the 
Board notes that, while the veteran reported tingling and 
numbness in his left arm and fingers, there was no evidence 
of neurological impairment in the medical evaluations.  
Moreover, a VA outpatient record of January 1997 reflected a 
diagnosis of degenerative joint disease of the cervical spine 
with carpal tunnel syndrome in response to the veteran's 
reported tingling.  Thus, the Board finds no basis for 
assigning a separate 10 percent rating for left shoulder 
disability under Diagnostic Code 5203. 

Finally, the Board finds no the Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board finds that the 
record does not reveal that the veteran's left shoulder 
disability has resulted in marked interference with his 
employment (beyond that contemplated in the Diagnostic Codes) 
or necessitated frequent periods of hospitalization.  The 
Board acknowledges the veteran's testimony that he could not 
perform the requisite maneuvers required to maintain 
employment as a security officer, but there is no evidence of 
such unusual factors that warrant submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
286-7 (1999); VAOPGCPREC 6-96.   

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
residuals of a left shoulder injury.  It follows, therefore, 
that the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left shoulder injury with mild degenerative joint 
disease is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

